Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on January 8th, 2021, claims 1-4 have been amended, no claim has been cancelled and no new claim has been added.  Therefore, claims 1-4 are pending for examination.

Claim Objections
Claim 2 is objected to because of the following informalities: on line 4 the claim reads as “wich contains” and instead should read as “which contains”.  Furthermore, in line 15, there is improper capitalization that reads as “The said screen” should read as “the said screen”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (US 20040246144 A1) in view of Marandiuc (US 20080129474 A1) and Sindle (US 5173881).
In regards to claim 1, Siegel discloses a manually activated emergency alert, which comprises a screen structure device within an automobile in a location visible and reachable by the driver (Paragraphs 
Siegel fails to teach an electronic band located on the periphery of the vehicle that contains a collision detector device that keeps an active signal that can be activated automatically if the electronic bad is pressed with a force that deforms it.  Marandiuc teaches one or more of the collision sensors 100a, 100b are wirelessly coupled to the sound generator 304. For example, the collision sensor 100a includes a signal transmitter that wirelessly transmits an activating signal to the sound generator 304. When the collision sensor 100a is in the deformed position, the activating signal is transmitted and received by a signal receiver of the sound generator 304. Consequently, the sound generator 304 produces the alert sound for the driver (Paragraph 31).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Marandiuc’s teachings with Siegel’s teachings in order to effectively detect and transmit an alert to the driver as well as nearby vehicles alike.
Seigel modified however fails to disclose the lighting activity as well as the sound activity increasing and decreasing in frequency/intensity based on distance approaching the source of which the alert signal was generated.   Sindle on the other hand discloses a vehicle proximity sensing and warning system that in a scenario where the vehicle approaches an external object, to a proximity of about four to six inches, depending upon the setting, the corresponding indicator circle or circles 38 will turn red and the audible warning or buzzer will sound indicating the danger of a collision. Plainly, the front and rear close-range distance detectors 20 and 22 are not likely to be activated on the highway, (it is to be hoped), it takes over the corresponding LED 40 or 42 first displaying flashing red eights then if desired, optionally flashing with increasing frequency as the external object approaches while the buzzer sounds in a similar manner. In an optional embodiment of this invention, the computer 44 monitors changes in the distance readings from the long-range distance detectors 25 and 27 to predict the future position of an external object and can use the LEDs 40 and 42 to give a flashing red danger warning in a similar manner Column 8, lines 27-61). In addition, Sindle teaches the changing of lights such as (amber or red) (Column 10, lines 49-52).  Furthermore, given Sindle’s teaching of increasing the frequency of the alert outputs (sounds & lights alike), and though the lights lighting colors do not move from left to right, by flashing the different colors at different frequencies, the same functional purpose of alerting the driver accordingly are met by the said invention, and hence read over the scope of the inventive entity of the applicant.  It would be obvious to one of ordinary skill in the art during the time of the effective filing date of the invention that as the vehicle opens up the distance between the vehicle and the object of potential collision, the intensity/frequency of the alert lights and sounds decrease until the vehicle is out of range of the proximity sensors. It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Sindle’s teachings with Siegel’s teachings in order to effectively relay the urgency of an approaching hazard to a given vehicle via a varying intensity display method and device.
In regards to claim 2, Seigel modified discloses converting transmitted signals into a digital representation for display purposes (Paragraph 56); furthermore, Siegel discloses the automatic generation of the alert signal (Paragraph 69). Siegel modified via Sindle further discloses displaying a different color specific to the kind of emergency at hand (red) (Column 8, lines 60-61).  Seigel modified via Maranduic teaches the collision detector device keeps a permanently active signal once the said electronic band/sensor is deformed by a pressure force (Paragraph 31) that will be tripped and transmitted to similar devices close to it such as a sound generator (Paragraph 31).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (US 20040246144 A1) in view of Marandiuc (US 20080129474 A1) and Sindle (US 5173881) as applied to claim 1 above, and further in view of Elsheemy (US 20150243165 A1).
In regards to claim 3, Siegel modified discloses a manually activated emergency alert that comprises a screen structure device within an automobile in a location visible and reachable by the driver (Paragraphs 65, 69). Siegel discloses the screen structure device being installed in an emergency vehicle such as a police vehicle, ambulance or fire truck in a location reachable and visible to the driver (Paragraphs 21, 26, 69).   Siegel further teaches switches, knobs a user may use to activate/control the operation of the alert transceiver wherein the generated alert signal is transmitted, geographic position and GPS coordinates are included and broadcast by way of a communication network (Paragraphs 20, 51, 52), the signals are communicated to other similar installed devices in other vehicles with the location information included, for the purpose of distance calculation relative to the path of the source of the transmitted signal(s) (Paragraphs 61, 67); the digital representation of the transmitted signal is displayed on the screen structured device.  The screen structured device (display) includes a set of speakers which produce a beeping sound with a variable frequency and a set of light synced together to effectively generate an alert; Siegel also disclose switching colors and sounds being beeped simultaneously (Paragraphs 57, 66).
Seigel modified via Sindle discloses a vehicle proximity sensing and warning system that in a scenario where the vehicle approaches an external object, to a proximity of about four to six inches, depending upon the setting, the corresponding indicator circle or circles 38 will turn red and the audible warning or buzzer will sound indicating the danger of a collision. Plainly, the front and rear close-range distance detectors 20 and 22 are not likely to be activated on the highway, (it is to be hoped), but they are useful in close parking situations where the long range distance detectors 25 and 27 are less sensitive or less useful. When either close-range distance detector 20 or 22 is activated by the approach of an external object into its sensitized area past the detector limit 24, it takes over the corresponding LED 40 or 42 first displaying flashing red eights then if desired, optionally flashing with increasing frequency as the external object approaches while the buzzer sounds in a similar manner. In an optional embodiment 
Seigel modified fails to teach the vehicle of the police officer have the system installed such that each button represents each signal that the police officer intends to broadcast directly with or without the support of GPS or internet.  Elsheemy however, teaches each button represents each signal that the police officer intends to broadcast directly with or without the support of GPS or internet (Paragraph 60).  Furthermore, Elsheemy teaches GPS screen that locates the origin of the felony/accident report and broadcast it to a radio frequency network (Paragraphs 342, 346).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Elsheemy’s teachings with Siegel modified’s teachings in order to effectively relay the urgency of an approaching hazard to a given vehicle via a varying intensity display method and device.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (US 20040246144 A1) in view of Marandiuc (US 20080129474 A1) and Sindle (US 5173881) as applied to claim 1 above, and further in view of Doorandish (US 20170006151 A1) and Elsheemy (US 20150243165 A1).
In regards to claim 4, Siegel modified discloses the UI and display panel can include switches, knobs synonymous to the button(s) which when controlled by the driver may activate the operation of the alert transceiver and to present the alert information to the occupants of the vehicle.  In turn, the operation of the alert transceiver(s) includes the collection and transmission of GPS coordinates and broadcast into radio/mobile frequency network (Paragraphs 51, 52, 54). Furthermore, Siegel’s teaching includes a 
Siegel modified however fails to disclose voice communication between the emergency vehicle driver such as a police officer and another driver.  Doorandish on the other hand discloses emergency vehicles capable of communicating by way of the emergency vehicle driver radioing another vehicle to clear the path for the said emergency vehicle to pass (Paragraph 63). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Doorandish teaching with Siegel modified’s teaching in order to optimize and effectively communicate emergency vehicles with civilian vehicles to reduce the risk of collision.
Siegel modified fails to teach a button to open a real time voice communication channel with another similar device installed on police officer vehicles to trigger an illicit activity signal.  Elsheemy on the other hand teaches a voice communication/ command interface trigger by selected icons on an installed display within a vehicle (Paragraph 353).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Elsheemy’s teachings with Siegel modified’s teachings in order to effectively communicate an occurred emergency hazard from one vehicle to another.


Response to Arguments
Examiner acknowledges applicants amendments and has addressed them under new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685             

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685